Citation Nr: 1601971	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-20 856	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as a result of in-service herbicide exposure.

2.  Entitlement to service connection for lung cancer, to include as a result of in-service herbicide exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as a result of asbestos exposure.

4.  Entitlement to service connection for renal cancer, to include as a result of in-service radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that at the time he perfected his appeal in June 2008, the Veteran had requested that he be afforded a Board hearing to be held at a local RO.  In August 2011, he was advised that he had been placed on the list of persons waiting to appear for a Travel Board hearing.  In response to the notification, the Veteran indicated his desire to withdraw his request for a hearing and to have his case forwarded to the Board.  Accordingly, the Board finds that the Veteran has withdrawn his request for a hearing.  

The issues of entitlement to service connection for COPD and renal cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Exposure to herbicides in service has been conceded by the U.S. Army Joint Services Records Research Center (JSRRC); the evidence of record reflects current diagnoses of lung cancer and coronary artery disease during the claims period.



CONCLUSIONS OF LAW

1.  The Veteran has coronary artery disease that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran has lung cancer that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, there are certain diseases, such as respiratory cancers, to include lung cancer, and ischemic heart disease, to include coronary artery disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2015).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

In the instant case, in-service exposure to Agent Orange has been conceded.  A memo dated in September 2015 from a JSRRC reviewer to the AOJ states that the Veteran's service personnel records and the deck logs for the USS America contain sufficient evidence by which to concede that the Veteran is presumed to have been exposed to herbicides in service.

A review of the Veteran's VA treatment records and examination reports shows that the Veteran was diagnosed as having coronary artery disease in 1995 and as having lung cancer in 2004.  As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  With respect to the Veteran's diagnosis of coronary artery disease, the Board notes that ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  
38 C.F.R. § 3.309(e).  Presumptive service connection based upon herbicide exposure is also warranted for respiratory cancers, to include lung cancer.  38 C.F.R. § 3.309(e).  

Regarding the diagnosed lung cancer, the Board notes that the Veteran's current claim for such was filed in March 2005.  Although the report of a May 2007 VA examination shows that in December 2004 the Veteran underwent a right lung resection and the evidence fails to demonstrate any recurrence of lung cancer since that time, the Board finds no reason to deny the Veteran's claim based on the lack of current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that "when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency"); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  This is so especially given that VA treatment records indicate that the Veteran underwent chemotherapy following his right lower lobe resection and in light of the fact that the applicable rating criteria provides that malignant neoplasms of the respiratory system shall be rated as 100 percent disabling for six months beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure and shall thereafter be rated on residuals if there has been no local recurrence or metastasis.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6819 (2015).

Accordingly, because the AOJ has conceded that the Veteran is presumed to have been exposed to herbicides during the requisite time period and because the evidence shows diagnoses of coronary artery disease and lung cancer within the claims period, disease which are presumed to be associated with such exposure, the Veteran is entitled to service connection for coronary artery disease and for lung cancer on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).


ORDER

Service connection for coronary artery disease is granted

Service connection for lung cancer is granted


REMAND

Regarding the Veteran's claims of service connection for COPD and for renal cancer, the Board finds it necessary to remand these matters for further development.  This is so because the Board cannot be sure that it has before it readable/legible copies all of the Veteran's service treatment records (STRs).  Reviewing the STR entries in the Veteran's VBMS file, the Board points out that one entry consisting of 47 pages and one entry consisting on 75 pages both contain essentially blank documents.  Another entry consisting of 8 pages also contains unreadable documents.  The entry containing 75 pages does include a scanned post-it note that states that the microfiche was not good and directs the reader to "ask Gene or Patti."  Although other STR files contain readable documents, the Board has no way of knowing whether those files contain all of the Veteran's STRs and thus has no way of knowing whether any outstanding relevant evidence exists.  It is also not clear whether the microfiche were damaged or whether readable copies of those documents can be produced and associated with the Veteran's paperless claims file.  Accordingly, the Board finds it necessary to remand the Veteran's claims of service connection for COPD and for renal cancer for the AOJ to attempt to obtain readable copies of all STRs to ensure that the record is complete and any decision on the Veteran's claims is a fully informed one.  If the microfiche is unrecoverable or readable documents cannot be produced, a Formal Finding of the Unavailability of the STRs should be made.

Further, given the fact that herbicide exposure has been conceded, the Board finds that an additional medical opinion should be obtained.  Although renal cancer and COPD are not diseases for which presumptive service connection due to herbicide exposure is warranted, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Attempt to obtain readable copies of the Veteran's STRs on microfiche.  Efforts to obtain these records must continue until the AOJ locates the records in question and associates the same with the claims folder, or determines that the records sought do not exist or exist but that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.  The claims folder should document the efforts made to obtain these records along with any negative responses.

2.  Then arrange for review of the Veteran's claims folder by a VA clinician with the appropriate expertise to render an opinion regarding the likelihood that the Veteran developed renal cancer or COPD due to his conceded in-service exposure to herbicides.

The claims folder, and a copy of this remand, must be provided to and reviewed by the clinician.  The clinician should opine as to: (a) whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's kidney cancer is causally or etiologically related to the Veteran's presumed exposure to herbicides during service; and (b) whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's COPD is causally or etiologically related to the Veteran's presumed exposure to herbicides during service.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the clinician's opinion is favorable or negative, support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion must be set forth. 

If the clinician feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


